            Case 1:18-cv-01995-APM Document 35 Filed 03/25/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MARION COSTER,                            )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                   Case No. 18-cv-01995 (APM)
                                          )
STEVEN SCHWAT, et al.,                    )
                                          )
      Defendants.                         )
_________________________________________ )

                                             ORDER

       Pursuant to the parties’ Report under Local Civil Rule 16.3 and the Status Conference held

on March 25, 2021, the court orders the following with regard to further proceedings in this matter:

       I.       Scheduling.

                A.     The deadline for joinder of parties and amendments of pleadings is August
                       31, 2021;

                B.     Fact discovery shall conclude on November 30, 2021;

                C.     The parties shall submit a Joint Status Report regarding the status of
                       discovery on or before December 7, 2021;

                D.     Plaintiff’s expert reports and disclosures, consistent with Rule 26(a)(2),
                       shall be made no later than December 15, 2021;

                E.     Defendants’ expert report and disclosures, consistent with Rule 26(a)(2),
                       shall be made no later than February 15, 2022;

                F.     Plaintiff’s rebuttal expert reports and disclosures, consistent with Rule
                       26(a)(2), shall be made on or before March 1, 2022;

                G.     The parties shall submit a Joint Status Report regarding the status of
                       discovery on or before March 8, 2022;

                H.     All discovery shall conclude on March 24, 2022; and
       Case 1:18-cv-01995-APM Document 35 Filed 03/25/21 Page 2 of 3




           I.      A Post-Discovery Status Conference is set for March 29, 2022, at 10 a.m.
                   in Courtroom 10.

                   The parties may not extend by stipulation the deadline for the Joint
                   Status Report, discovery deadline, or the Post-Discovery Conference.
                   Instead, the parties must seek an extension of time, preferably by filing
                   a consent motion with the court. A motion to extend any deadline shall
                   indicate whether any previous extensions were requested and granted.
                   The parties may modify all other interim deadlines by stipulation. If
                   the parties cannot agree to a schedule modification, the party seeking
                   additional time must file a motion and show good cause for the
                   modification.
II.     Discovery Disputes.

        Parties shall not exceed the numerical limitations placed on the various methods of
        discovery as set forth in the Federal Rules of Civil Procedure, unless granted leave by
        the court.

        In the event that a discovery dispute arises, the parties shall make a good faith effort
        to resolve or narrow the areas of disagreement. If the parties are unable to resolve the
        discovery dispute, then the parties shall jointly call Judge Mehta’s chambers at (202)
        354-3250, at which time the court will either rule on the issue or determine the manner
        in which it will be handled. The parties may not file a discovery motion without leave
        of court.

        Disputes regarding discovery must be raised on or before the discovery deadline.
        Disputes raised after the deadline will be considered untimely. Likewise, a request
        for additional time to conduct discovery must be made on or before the discovery
        deadline. A request for an extension of time made after the discovery deadline will
        be considered untimely.

III.    Settlement.

        The parties are expected to continue to evaluate their respective cases for purposes of
        settlement. The court encourages the use of alternative dispute resolution—e.g.,
        mediation or neutral case evaluation. The use of these methods is available at any
        time, as is a settlement conference before a magistrate judge. If the parties are
        interested in further pursuing these options, then they may contact chambers at any
        time.




                                              2
        Case 1:18-cv-01995-APM Document 35 Filed 03/25/21 Page 3 of 3




Dated: March 25, 2021                            Amit P. Mehta
                                          United States District Court Judge




                                      3
